         Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      16-CR-317-22 (PAE)
                        -v-
                                                                            ORDER
 CARLOS LOPEZ,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Carlos Lopez, which the Court

treats as a pro se motion for compassionate release. To assure able briefing and thoroughgoing

consideration of the issues presented, the Court asks trial counsel for Mr. Lopez to submit a

memorandum of law in support of this application     This letter is due Thursday, May 28,

2020. The Government’s response is due Monday, June 1, 2020. The Court encourages

Government and defense counsel to confer in advance of these submissions to assure a full

mutual understanding of the issues presented and arguments to be made.


       SO ORDERED.


                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 26, 2020
       New York, New York
Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 2 of 6
Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 3 of 6
Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 4 of 6
Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 5 of 6
Case 1:16-cr-00317-PAE Document 631 Filed 05/26/20 Page 6 of 6
